ON REMAND FROM THE ALABAMA SUPREME COURT
PATTERSON, Judge.
Pursuant to its finding that Price was not entitled to a judgment of acquittal, our supreme court reversed our finding that the prosecution failed to establish sufficient evidence to connect Price with the marijuana and remanded the cause to this court for further proceedings consistent with its opinion. Ex parte State (In re: Robinette, Price, Fenn), 531 So.2d 697 (Ala.1988).
We have reviewed Price’s only other issue and find it to be without merit. Accordingly, the judgment of the lower court adjudging Price guilty is hereby affirmed.
AFFIRMED.
All Judges concur.